Citation Nr: 9904466	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  92-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1982.  

The Board of Veterans' Appeals (Board), in a decision dated 
in April 1995, denied the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Veterans Appeals 
(Court).  In [citation redacted], the Court granted a Joint 
Motion for Remand and vacated the Board's April 1995 decision.  
The Court remanded the case to the Board for readjudication in 
compliance with the instructions in the Joint Motion for Remand.  
In the Joint Motion, it was pointed out that the Board had denied 
entitlement to service connection for schizophrenia but not 
PTSD.  The Joint Motion indicated that the Board failed in 
its duty to assist the veteran in the presentation of an 
inextricably intertwined claim for PTSD.

The Board remanded the claim in February 1997.  The veteran 
testified before the undersigned Member of the Board at the 
Albuquerque, New Mexico, RO in October 1997.  At this 
hearing, the veteran specifically stated that he was claiming 
that he suffers from schizophrenia now and that this 
schizophrenia first began during service.  After the case was 
then returned to the Board, an opinion from an independent 
medical adviser was requested in August 1998.  In January 
1999 the independent medical expert submitted his opinion to 
the Board.  

The RO has not specifically denied entitlement to service 
connection for PTSD and this matter has not been developed or 
certified on appeal as a separate issue.  The allowance of 
the veteran claim of entitlement to service connection for 
schizophrenia may constitute a complete grant of the benefit 
sought on appeal.  The RO should obtain clarification from 
the veteran as to whether he desires to pursue a separate 
claim of entitlement to service connection for PTSD.  If the 
veteran does desire to pursue such a claim, the RO should 
adjudicate this matter in the first instance.


FINDING OF FACT

Schizophrenia was first manifested in active military 
service.  


CONCLUSION OF LAW

Schizophrenia was incurred in active military service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background.  The veteran served on active duty from 
August 1981 to February 1982.  On his enlistment examination 
the veteran noted a history of occasional depression due to 
disappointment with his college career.  The veteran was 
evaluated in service by a clinical psychologist in early 
December 1981.  No overt pathology was identified.  The 
veteran told the examiner that he had been sexually molested 
as a child.  The examiner gave the following impressions:  
Passive dependent personality, severe; alcohol abuse, by 
report, no evidence available; marijuana abuse, by history; 
and motivational syndrome.

In March 1984 the veteran was admitted to a private facility.  
The primary diagnosis was psychosis.  The veteran was 
discharged and admitted to a different facility on the same 
day.  The veteran was evaluated and paranoid type 
schizophrenia with depression was diagnosed.  Later that 
month the veteran was admitted to another facility which 
evaluated the veteran.  Major depression with schizoid 
personality was diagnosed.  Since that time the veteran has 
been treated for schizophrenia.  

S. S. L., M.D., the veteran's treating psychiatrist, wrote a 
letter to the VA on his behalf in November 1992.  He 
diagnosed paranoid type schizophrenia and post-traumatic 
stress disorder.  He indicated that in his opinion the 
veteran's alcohol abuse in service covered the onset of 
schizophrenia and post-traumatic stress disorder.  He 
reported that the veteran had observed homosexual activity in 
service and been propositioned to participate.  These events 
triggered the veteran's memories of his rape by a cousin when 
he was in the first grade.  As a result the private psychia-
trist indicated that the veteran developed post-traumatic 
stress disorder.  

A VA psychiatric evaluation, by two psychiatrists, was 
performed in September 1994.  The evaluation was requested in 
order to determine if the veteran had any current psychiatric 
disorders and if they were related to his time in service.  
The following diagnoses were given:  paranoid schizophrenia; 
dysthymia; active alcohol abuse; and cannabis abuse in 
questionable remission.  The examiners gave their opinion 
that considerable weight should be given to the 1981 
evaluation.  In their opinion there was no concrete way to 
tie the veteran's current condition with his military 
service.  

The claims folder also includes statements from the veteran's 
family that his behavior was altered when he returned from 
the service.  The veteran and his sister testified that when 
he returned from the service he was reclusive and depressed.  
In October 1997, the veteran testified as to his experiences 
and symptoms prior to, during, and after his military 
service.  He stated that the stressor which "triggered" a 
post-traumatic stress disorder consisted of the fact that he 
"was propositioned to have sex with another man."

In July 1998 the Board requested an independent medical 
opinion regarding the nature and origin of the veteran's 
current psychiatric disorder.  The Board requested that the 
independent medical examiner answer five questions.  For the 
sake of brevity the Board has limited its recital of the 
opinion to the following answers.  

The first question asked for a definitive diagnosis or 
diagnoses of the veteran's psychiatric problems.  The 
reviewer's final diagnosis, based on DSM III (1980) was: Axis 
I Schizophrenia, Paranoid Type 295.31 (Subchronic); Rule Out 
Post-Traumatic Stress Disorder, Delayed 309.81; Alcohol Abuse 
305.02 (episodic); Rule Out Alcohol Dependence 303.92 
(episodic); Cannabis Abuse 305.23 (in remission).  

The third question requested that the examiner indicate the 
onset date of each psychiatric disorder currently present.  
The examiner responded as follows:

This is a very difficult task.  
Schizophrenia involves dysfunction in one 
or more major areas of functioning (e.g. 
interpersonal relations, work or 
education, or self-care).  Typically, 
functioning is below that which had been 
achieved before the onset of symptoms.  
If the disturbance begins in childhood or 
adolescence, there may be a failure to 
achieve what would have been expected for 
the individual rather than a 
deterioration in functioning.  The 
educational process is frequently dis-
rupted, and the individual may be unable 
to finish school.  There were no signs of 
this disorder upon entry into military on 
4 August 1981.  However, no formal 
evaluation was completed.  He may had had 
the beginnings of the disorder prior to 
entry (prodromal) but did not become 
active until he completed Boot Camp.  
Many patients, when going away to college 
experience their first episode.  We do 
not understand if they had the illness 
prior to leaving home, if leaving home 
precipitates the illness, or if the 
illness would have declared itself 
anyway.  We can speculate that the 
illness had begun but did not formally 
declare itself until he was unable to 
function after Boot Camp.  It is 
difficult to image a veteran completing 
Boot Camp with Schizophrenia.  However, a 
veteran in the early stages of the 
illness could function well enough to 
complete training.  What was unfortunate 
is that this veteran did not receive the 
proper care once he presented in a 
psychotic fashion.  

His Post-Traumatic Stress Disorder may 
have begun while in the Navy because of 
his alleged homosexual propositions and 
the witnessing of homosexual activity 
could have triggered the post traumatic 
response.  However, this was not 
adequately explored in the December 
evaluation.  This may also be an early 
manifestation of significant paranoid 
thought processes.  The possibility of a 
Post-Traumatic Stress Disorder cannot be 
ruled out at the time of his discharge.  

The fourth question was if the date of onset of any of the 
veteran's current psychiatric disorders was prior to the 
veteran's entrance into service, did any such psychiatric 
disorder increase in severity in service.  The examiner 
responded:

It was difficult to give the exact time 
and date of onset of this disorder.  It 
is clear that disorder did not formally 
declare itself until December 1981.  The 
patient may have had symptoms prior to 
entry into the military, but these 
worsened while the patient was in the 
service.  This includes his personal 
hygiene, his blunted affect, his 
isolation, his scattered thoughts, his 
grandiose beliefs, his decreased 
concentration, his poor performance in 
sub school in spite of his educational 
abilities, his homosexual panic, and his 
alcohol abuse.  

The Board, in accordance with Thurber v. Brown, 5 Vet. App. 
119 (1993), informed the appellant's representative in a 
January 1999 letter of the additional evidence, and provided 
the representative an opportunity to respond.  The 
representative responded by a statement dated January 21, 
1999.

Analysis.  In reaching a decision the Board has relied 
heavily upon the opinion of the independent medical adviser.  
The opinion is thorough and complete and referred to specific 
findings in the medical record to support each answer.  

As noted by the independent medical expert, the questions 
presented in this case were of a difficult nature.  After 
reviewing the evidence in the claims folder and the opinion, 
the Board has concluded that it is at least as likely as not 
that the veteran first manifested schizophrenia in service.  
As the expert noted, no psychiatric disorder was found on 
service entrance and the veteran was able to complete Boot 
Camp.  The deterioration of functioning pointed out by the 
examiner is evidence of schizophrenia in service.  The 
examiner stated that the disorder did not formally declare 
itself until December 1981.  The veteran entered the service 
in August 1981.  

The medical records and the independent medical expert have 
indicated that the veteran currently has schizophrenia.  
Based on the continuity of symptomatology since service, the 
Board finds that the veteran currently has an acquired 
psychiatric disorder, schizophrenia, which was first 
manifested in active military service.  


ORDER

Service connection for schizophrenia is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

